ON MOTION TO CORRECT OPINION PORTION OF DECISION AND REQUEST FOR RULING ON MOTION FOR ATTORNEY’S FEES

PER CURIAM.
We grant Appellee Ron Olman’s Motion to Correct Opinion. We withdraw our opinion dated May 2, 2007, and substitute the following:
Waste Management of Dade County seeks to appeal a circuit court appellate division order reversing an order of the county court denying Olman’s verified motion to vacate final judgment. The circuit court appellate division order also ordered the return of Olman’s funds obtained by Waste Management based upon the erroneously entered final judgment.
We treat this appeal as a petition for writ of certiorari, see Fla. R.App. P. 9.040(c), and deny the petition on the merits.
Appellee Olman’s motion for attorney fees likewise is denied.